Citation Nr: 1222108	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from July 1975 to July 1978 and January 1983 to August 1999.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (the RO).  

The Veteran testified at a formal RO hearing which was chaired by a Decision Review Officer (DRO) at the Jackson RO in August 2004.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In May 2009, the Board remanded the Veteran's claims to provide him with an additional notice letter, to obtain outstanding VA and private treatment records identified by the Veteran and to afford him current VA examinations.  The Veteran was sent an additional notice letter in July 2009 which included a request that he identify any outstanding treatment records concerning the claims on appeal herein.  The Veteran responded that there were no outstanding private treatment records.  The VA Appeals Management Center (AMC) obtained updated VA treatment records in October 2009, and such were associated with the Veteran's claims file.  Finally, he was afforded more current VA examinations in November 2009.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In November 2010, the Board, inter alia, partially granted the Veteran's claim, increasing the assigned evaluation for service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct from 10 percent disabling to 30 percent disabling.  This partial grant was effectuated by the RO in a December 2010 rating decision; a 30 percent evaluation was assigned, effective June 15, 2005.  The Veteran subsequently appealed the portion of the Board's November 2010 decision which determined that an evaluation in excess of 50 percent for service-connected migraine headaches was not warranted to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court partially vacated the November 2010 Board decision and remanded the matter to the Board for development consistent with the parties' September 2011 Joint Motion for Remand (Joint Motion).  

The September 2011 Court-endorsed Joint Motion specifically stated that the Veteran agreed to "abandon" the other two claims which were denied by the Board in the November 2010 decision.  As such, the issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected chondromalacia of the left knee, status post meniscectomy and chondroplasty, and (2) entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right shoulder disability, status post sub-acromial decompression, open Mumford procedure, with traumatic arthritis and resulting surgical scars, are not currently on appeal.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran's service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct, is currently evaluated 30 percent disabling under 38 C.F.R. § 4.1249(a), Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

In the Court-endorsed September 2011 Joint Motion, the parties agreed that the Board erred in the November 2010 decision by not addressing the Veteran's lay statements concerning whether his service-connected migraine headaches were "completely prostrating", "prolonged" and/or "productive of severe economic inadaptability."  See the September 2011 Court-endorsed Joint Motion.  Specifically, the parties that the Board failed to discuss the Veteran's lay evidence contained in the August 2004 RO hearing transcript, the June 2005 and November 2009 VA examination reports and a June 2009 statement from the Veteran.  

The evidence of record reflects that the Veteran retired from the Marine Corps in August 1999.  In August 2001, he commenced employment as a full-time firefighter, and it appears that he remains employed in this position.  Additionally, a June 2004 VA outpatient treatment record reflects that the Veteran reported temporary part-time employment; however, the place of employment and/or type of occupation is not further discussed in the Veteran's VA claims file.  It is unclear whether the Veteran remains employed in this position.  

While the Board notes that the Veteran is still employed, "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  "If 'economic inadaptability' were read to import unemployability, the appellant, if [s]he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 [percent] rating."  Id., citing 38 C.F.R. § 4.16 (2011).  

As discussed by the parties in the September 2011 Court-endorsed Joint motion, the record reflects that the Veteran's service-connected migraine headaches affect his employment.  Specifically, the Veteran reported that his service-connected migraine headaches hinder his ability to perform his duties as a firefighter, and he had to leave work on two occasions due to symptomatology associated with his service-connected migraine headaches.  See the August 2004 RO hearing transcript and the June 2005 and November 2009 VA examination reports.  

However, it is unclear whether the Veteran's absenteeism has resulted in lost wages, as it is not apparent whether the Veteran is paid an hourly wage.  Further, in statements from the Veteran and his wife, it was asserted that the character of his job allows him the ability to rest in a dark room until the migraine headache subsides or "work through it".  See the August 2004 RO hearing transcript, the June 2005 and November 2009 VA examination reports, a July 2009 and February 2012 statements from the Veteran and a February 2012 statement from the Veteran's wife.  Accordingly, while the Veteran has reported that he experiences migraine headaches while working, it is unclear whether he has lost time and/or wages resulting in economic inadaptability due to his service-connected migraine headaches.  

In addition, the Veteran was most recently afforded a VA examination in connection with this claim in November 2009.  However, the Veteran asserted in a February 2012 statement that his migraine headaches have worsened since the last examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and ask that he provide the names and addresses of all of his employers (full-time or otherwise) since September 2003.  For each employer identified, the Veteran must provide the approximate dates of employment and submit records reflecting time lost from any job due solely to his service-connected complicated migraine headaches with intermittent right-sided face and upper extremity numbness, status post left cortical infarct.  All records submitted by the Veteran and/or his former or current employers must be associated with the Veteran's VA claims file.  

2.  The RO/AMC must conduct whatever development is needed to determine whether the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (Pierce v. Principi, 18 Vet. App. 440, 446 (2004)).  The RO/AMC should attempt to obtain any evidence identified by the Veteran addressing whether the migraine headaches have been of such a level of disability so as to result in severe economic inadaptability.  Such evidence may include, in addition to current treatment reports, evidence of interference with economic adaptability, such as records of sick leave from employers or reasons for termination from previous employment.  

3.  The RO/AMC must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the severity and frequency of the Veteran's migraine headaches, to include whether they are very frequent, completely prostrating and/or productive of severe economic adaptability as per the applicable criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report, the record must indicate whether the notification letter was returned as undeliverable.  

5.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


